Citation Nr: 1029739	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  09-13 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a cyst of the right knee.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2001 to October 2001 
and from June 2005 to October 2006.  
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision of the Newington, 
Connecticut, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied service connection for a cyst of the right 
knee.

This case was initially before the Board in July 2009 when it was 
remanded to afford the Veteran a Board hearing before a Veterans 
Law Judge.  Subsequent to the remand, in July 2010, the Veteran 
submitted a request to withdraw his hearing request.   
Accordingly, the request for a hearing is deemed to have been 
withdrawn.  38 C.F.R. § 20.704(d) (2009).

Unfortunately, the case must be remanded again to afford the 
Veteran the full extent of due process and provide him with an 
appropriate VA examination. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran asserts that he is entitled to service connection for 
a cyst on his right knee.  In his substantive appeal, he raised a 
claim of secondary service connection and asserted that his 
service-connected right medial meniscus tear and his cyst are the 
same injury.  

The Veteran is currently service-connected for right medial 
meniscus tear, as service treatment records showed right knee 
pain during service.  An April 2008 VA examination noted the 
presence of a tiny complex meniscal cyst located on the Veteran's 
right knee.  The cyst measured less than one centimeter in size.  

It is noted that secondary service connection shall be awarded 
when a disability "is proximately due to or the result of a 
service-connected disease or injury."  
38 C.F.R. § 3.310(a).  Also, any increase in severity of a 
nonservice-connected disease or injury that is proximately due to 
or the result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected disease, 
will be service connected.  See 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006) (codified at 38 C.F.R. § 3.310(b)); Libertine v. Brown, 
9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 7 Vet. 
App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended.  See 
71 Fed. Reg. 52744 (2006).  The amendment requires that a 
baseline level of severity of the nonservice-connected disease or 
injury must be established by medical evidence created before the 
onset of aggravation.

Therefore, as there is no medical opinion on file discussing the 
etiology of the cyst, the Board requires an examination before it 
can properly adjudicate the claim.  

Accordingly, the case is REMANDED for the following action:

1.	Send the Veteran proper VCAA notice 
addressing the claim for service 
connection secondary to right medial 
meniscus tear.

2.	Obtain and associate with the claims 
file all of the Veteran's outstanding 
relevant treatment records from the 
West Haven VA Medical Center. 

3.	Following the above action, schedule the 
Veteran a VA examination in order to 
determine the nature and etiology of his 
right knee cyst.  The claims file and a 
separate copy of this remand must be 
provided to the examiner for review.  The 
examiner should note in the examination 
report that he or she has reviewed the 
claims folder.  

Specifically, the examiner should report 
all current diagnoses and express an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran's right 
knee cyst (a) was incurred during service 
or is otherwise etiologically related to 
service or (b) proximately due to, or 
aggravated by, any service-connected 
disability.  

If it is determined that the cyst was 
worsened by the Veteran's service-
connected right medial meniscus tear, to 
the extent that is possible the examiner 
should determine the extent of 
aggravation by deducting the baseline 
level of severity, as well as any 
increase in severity due to the natural 
progress of the disease, from the current 
level of disability.  See 38 C.F.R. 
§ 3.310 (2009).

A complete rationale must be given for 
any opinion expressed.  If the examiner 
cannot respond without resorting to 
speculation, she or he should explain why 
a response would be speculative.

4.	Thereafter, readjudicate the issue on 
appeal.  If the desired benefit is not 
granted, a supplemental statement of the 
case should be furnished to the Veteran 
and his representative.  The case should 
then be returned to the Board, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


